MILLER, Judge,
concurring specially.
Although I concur with the result reached by the majority, I write separately, because I do not agree that the defendant was in fact adjudicated guilty when the trial court accepted her guilty plea under OCGA § 16-13-2 (the Conditional Discharge Act) and sentenced her *178to five years on probation. Notably, the plea hearing transcript states that the defendant was sentenced to probation under OCGA § 16-13-2. After Hoosline failed to meet the terms of her probation, the State filed a petition for adjudication of guilt, which specifically stated that Hoosline was sentenced under the Conditional Discharge Act without an adjudication of guilt. At the hearing on the State’s petition, the State again pointed out that Hoosline was given five years probation under the Conditional Discharge Act and was not adjudicated guilty. Finally, the trial court’s order, in response to the State’s petition, specifically stated that Hoosline’s conditional discharge under OCGA § 16-13-2 is revoked and “she is adjudicated guilty” of possession of cocaine.
Decided July 10, 2014.
J. David Haskin, Benjamin D. Goldberg, for appellant.
D. Victor Reynolds, District Attorney, Jason D. Marbutt, Daniel J. Quinn, Assistant District Attorneys, for appellee.
Nevertheless, I agree that the trial court erred in sentencing Hoosline to ten years with five months to serve after revoking her conditional discharge. First, existing case law holds that once a defendant begins serving a sentence under OCGA § 16-13-2 the sentence may not be increased. See Perdue v. State, 155 Ga. App. 802, 803 (272 SE2d 766) (1980) (reversing judgment in which trial court sentenced defendant to serve five years consecutive to any other sentence he was presently serving after the trial court revoked the defendant’s three-year probationary sentence under Georgia Code Ann. § 79A-9917, the predecessor to OCGA § 16-13-2). Second, even assuming, as the State argues, that OCGA § 16-13-2 is analogous to the First Offender Statute (OCGA § 42-8-60)9 with regard to imposition of a greater sentence upon an adjudication of guilt, the trial court could not impose a greater sentence in this case because the trial court did not inform Hoosline at the time she entered her plea or in her original sentencing document that a greater sentence could be imposed upon revocation of her probation under OCGA § 16-13-2. See Mays v. State, 262 Ga. 90, 92-93 (2) (414 SE2d 481) (1992). For these reasons, I concur in the judgment only.

 See Wilkinson v. State, 283 Ga. App. 213 (1) (641 SE2d 189) (2006); Andrews v. State, 276 Ga. App. 428, 430 (1) (623 SE2d 247) (2005).